/UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                         -X


 UNITED STATES OF AMERICA,                                          CONSENT TO PROCEED BY
                                                                    VIDEO OR TELE CONFERENCE
                         -agamst-


Rashaad Harcum                                                      21-m]-04391
                         Defendant(s).
                                                         -X


Defendant Rashaad Harcum hereby voluntarily consents to participate in the following
proceeding via IZI videoconferencing or [Xl teleconferenclng:


          Initial Appearance Before a Judicial Officer


D Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
      Indictment Form)


a Guilty Plea/Change of Plea Hearing

D Bail/Detention Hearing


C] Conference Before a Judicial Officer - Assignment of Counsel



                                                         /S/Joseph A. Vita

Defendant's Signature                                    Defendant's Counsel's Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)
Rashad Harcum                                            Joseph A. Vita

Print Defendant's Name                                   Print Counsel's Name



This proceeding was conducted by reliable vlde^                   conferene&^tee'lTSblogy.

      0
Dat                                                      U/JTDTstrict Judg
